Citation Nr: 0840132	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge in Denver; 
a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD, and medical 
providers have related the diagnosis to claimed in-service 
stressors.

2.  The evidentiary record shows the veteran served during 
the Vietnam era, but was not engaged in combat with the 
enemy.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, or other 
credible supporting evidence, and he has not provided 
sufficient information for VA to attempt to independently 
corroborate any such in-service stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the 
record must contain the following: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also, Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  Specifically, the Court took notice of 
the change in criteria from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Factual Background and Analysis

In various statements submitted with his claim, the veteran 
identified events which he considered to be the precipitating 
cause of his claimed PTSD.  He stated that some time after 
his transfer to the USS Wichita there was a fire on board the 
ship.  When the fire alarm sounded in the early morning hour 
of 1 a.m., the veteran jumped out of bed banging his head on 
a heating pipe, which caused dizziness and some 
disorientation.  He stated that after the fire, he became 
stressed and had problems sleeping because of fear that the 
ship would blow up or catch fire again.  He described another 
incident that occurred during a storm while the ship was in 
Canadian waters near Vancouver.  He stated that he became 
very sick from the rocking back and forth and thought the 
ship would go down.  The experience reminded him of the fire 
and he began to have nightmares and trouble sleeping.  He 
stated that he became very paranoid because of both the fire 
and the storm and began sleepwalking.  He was subsequently 
found unfit for service and recommended for discharge.  The 
veteran essentially indicates that his sleepwalking was 
indicative of an adverse change in his behavior as a result 
of his mental duress from these stressors.  

At the outset, the Board notes that the record contains 
favorable evidence in the form of a December 2004 VA 
examination report which shows that the veteran met the DSM-
IV criteria for PTSD noncombat trauma.  Considered in 
isolation, this evidence could be construed as supporting his 
claim.  Notwithstanding the diagnosis, service connection 
would be warranted only if there were credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

With regard to verifying the veteran's claimed in-service 
stressor, the Board notes that the competent and credible 
evidence does not show that the veteran engaged in combat 
with an enemy force.  His DD Form 214 does not reflect awards 
or decorations indicative of combat, and there is no other 
objective evidence of record, which otherwise indicates that 
the veteran, participated in combat.  Further, while his 
service personnel records show he served aboard the USS 
Wichita between March and June of 1971, the reports do not 
show participation in any combat activity.  

Since combat status has not been established, the veteran's 
statements alone cannot constitute conclusive evidence of the 
occurrence of the in-service stressor; rather, corroborating 
evidence is needed.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  As previously 
noted a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
Cohen and Moreau, both supra.  

Of significant probative value are the service treatment 
records (STRs), which are pertinent to the claim and are the 
only objective evidence which reflect upon the veteran's 
attitude, bearing, and behavior in service.  These records 
show he was initially evaluated for sleepwalking in February 
1970.  He was eventually referred for psychiatric evaluation 
in April 1971, and at that time was noted as having made a 
good adjustment to the service.  Although his mood was 
described as sad, his primary concern was for his father who 
had become discouraged and depressed.  The veteran was also 
worried that his parents would separate.  The clinical 
impression was somnambulism.  These records are otherwise 
negative for complaints of or treatment for any psychiatric 
symptomatology, and his separation examination report shows 
no psychiatric abnormality.  

The records do show the veteran was given an honorable 
discharge by reason of convenience of the government and was 
not recommended for reenlistment.  However, there is no 
indication that the sleepwalking represented a behavior 
change which might have occurred as a result of an inservice 
stressor.  In fact, a careful review of the record reveals 
that the veteran's sleepwalking, which began in 1970, pre-
dated his transfer to the USS Wichita by about a year and 
therefore does not serve to confirm that the alleged 
stressors actually occurred.  

In June 2008, the RO attempted to verify the fire and 
typhoon, but determined that information required to verify 
the stressful events as provided by the veteran was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and/or insufficient to 
research the case for an Army record.  The RO also requested 
the deck logs for information about a fire and/or typhoon, 
but there was no record found regarding the events the 
veteran described.  While the Board recognizes the veteran's 
reports regarding his claimed stressor, the law requires 
additional verification beyond his assertions.  

Therefore, any diagnosis of PTSD is considerably weakened 
since it is not shown to be supported by any stressor event 
during the veteran's active service.  Here, the 2004 VA 
examiner determined that the veteran has PTSD as result of 
the in-service stressors based on his belief as to the 
veteran's credibility regarding the alleged events.  However, 
the fact that an examiner, or any other mental health 
professional, may believe the veteran's account does not 
serve to verify the occurrence of the in-service stressor.  
While we do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
veteran, the critical question is whether it is credible in 
light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  The 
Board finds that the 2004 VA medical opinion does not, by 
itself, warrant a grant of service connection for PTSD.  
Since the veteran's claimed stressor has not been verified, 
the diagnosis of PTSD was based on a questionable history and 
may not be relied upon by the Board.  West v. Brown, 7 Vet. 
App. 70, 78 (1994).  

The record also includes variously diagnosed acquired 
psychiatric conditions.  As noted above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

Here, the post-service treatment records indicate the 
presence of bipolar disorder, obsessive-compulsive disorder 
and anxiety for which treatment was sought, but for which an 
etiology was not provided.  These records do not show that 
any psychiatric disorder, initially treated in 2004, was 
manifested as a chronic disease prior to that date, and 
reflect no reference to them as being related to military 
service.  In this case, the lack of any evidence of 
complaints or symptoms in the intervening years since active 
service must be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

Indeed, there is nothing in the claims file, which would tend 
to establish that any acquired psychiatric disorder is 
related to his active military service other than lay 
statements and the veteran's testimony given before the 
undersigned Veterans Law Judge in September 2008.  During the 
hearing the veteran essentially reiterated previously 
submitted information concerning his in-service stressors 
consistent with complaints made throughout his appeal and 
during VA examination.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2004 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent him a letter in March 
2006 informing him of the information required by Dingess, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained a medical opinion in December 2004.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The duties to notify and assist the veteran have been 
fulfilled.


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


